Case 19-11095-CSS   Doc 360   Filed 03/12/20   Page 1 of 27
Case 19-11095-CSS   Doc 360   Filed 03/12/20   Page 2 of 27
                                              Case 19-11095-CSS              Doc 360       Filed 03/12/20        Page 3 of 27




In re : JRV Group USA LP                                                                                      Case No.     19-11095
                   Debtor                                                                                Reporting Period: 01/01/20-01/31/20

                                                                  BANK RECONCILIATIONS
                                                                    Continuation Sheet for MOR-1
                     A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.

                                                         Operating                            Payroll                          Tax                              Other

BALANCE PER BOOKS

BANK BALANCE
                                                                  This form is not used. Please refer to Exhibit "B" instead.
(+) DEPOSITS IN TRANSIT (ATTACH LIST)
(-) OUTSTANDING CHECKS (ATTACH LIST)
OTHER (ATTACH EXPLANATION)
ADJUSTED BANK BALANCE *
* Adjusted bank balance must equal
   balance per books


DEPOSITS IN TRANSIT                                  Date            Amount           Date           Amount            Date          Amount             Date            Amount




CHECKS OUTSTANDING                                  Ck. #            Amount           Ch. #          Amount           Ck. #          Amount             Ck. #           Amount




OTHER




                                                                                                                                                                            FORM MOR-1a
                                                                                    3 of 27                                                                                       (04/07)
Case 19-11095-CSS   Doc 360   Filed 03/12/20   Page 4 of 27
                                 Case 19-11095-CSS             Doc 360        Filed 03/12/20        Page 5 of 27




In re : JRV Group USA LP                                                                          Case No. 19-11095
                    Debtor                                                                Reporting Period: 01/01/20-01/31/20

                                              STATEMENT OF OPERATIONS
                                                          (Income Statement)

The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is
realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                                                                                                      Cumulative
REVENUES                                                                            Month                            Filing to Date
Gross Revenues
Less: Returns and Allowances
Net Revenue
COST OF GOODS SOLD
Beginning Inventory
Add: Purchases          This form is not used. Please                            refer to Exhibit "E" instead.
Add: Cost of Labor
Add: Other Costs (attach schedule)
Less: Ending Inventory
Cost of Goods Sold
Gross Profit
OPERATING EXPENSES
Advertising
Auto and Truck Expense
Bad Debts
Contributions
Employee Benefits Programs
Insider Compensation*
Insurance
Management Fees/Bonuses
Office Expense
Pension & Profit-Sharing Plans
Repairs and Maintenance
Rent and Lease Expense
Salaries/Commissions/Fees
Supplies
Taxes - Payroll
Taxes - Real Estate
Taxes - Other
Travel and Entertainment
Utilities
Other (attach schedule)
Total Operating Expenses Before Depreciation
Depreciation/Depletion/Amortization
Net Profit (Loss) Before Other Income & Expenses
OTHER INCOME AND EXPENSES
Other Income (attach schedule)
Interest Expense
Other Expense (attach schedule)
Net Profit (Loss) Before Reorganization Items
REORGANIZATION ITEMS
Professional Fees
U. S. Trustee Quarterly Fees
Interest Earned on Accumulated Cash from Chapter 11 (see continuation sheet)
Gain (Loss) from Sale of Equipment
Other Reorganization Expenses (attach schedule)
Total Reorganization Expenses
Income Taxes
Net Profit (Loss)

*"Insider" is defined in 11 U.S.C. Section 101(31).


                                                                                                                                      FORM MOR-2
                                                                       5 of 27                                                             (04/07)
                                                            Case 19-11095-CSS              Doc 360        Filed 03/12/20        Page 6 of 27




In re : JRV Group USA LP                                                                                                              Case No. 19-11095
                                          Debtor                                                                              Reporting Period: 01/01/20-01/31/20

                                                                                     BALANCE SHEET

The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from postpetition obligations.

                                                                                                      BOOK VALUE AT END OF                             BOOK VALUE ON
                                        ASSETS                                                     CURRENT REPORTING MONTH                             PETITION DATE
CURRENT ASSETS
Unrestricted Cash and Equivalents
Restricted Cash and Cash Equivalents (see continuation sheet)
Accounts Receivable (Net)
Notes Receivable                                       This                  form is not used. Please refer to Exhibit "F" instead.
Inventories
Prepaid Expenses
Professional Retainers
Other Current Assets (attach schedule)
TOTAL CURRENT ASSETS
PROPERTY AND EQUIPMENT
Real Property and Improvements
Machinery and Equipment
Furniture, Fixtures and Office Equipment
Leasehold Improvements
Vehicles
Less Accumulated Depreciation
TOTAL PROPERTY & EQUIPMENT
OTHER ASSETS
Loans to Insiders*
Other Assets (attach schedule)
TOTAL OTHER ASSETS

TOTAL ASSETS


                 LIABILITIES AND OWNER EQUITY
LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
Accounts Payable
Taxes Payable (refer to FORM MOR-4)
Wages Payable
Notes Payable
Rent / Leases - Building/Equipment
Secured Debt / Adequate Protection Payments
Professional Fees
Amounts Due to Insiders*
Other Postpetition Liabilities (attach schedule)
TOTAL POSTPETITION LIABILITIES
LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
Secured Debt
Priority Debt
Unsecured Debt
TOTAL PRE-PETITION LIABILITIES

TOTAL LIABILITIES
OWNER EQUITY
Capital Stock
Additional Paid-In Capital
Partners' Capital Account
Owner's Equity Account
Retained Earnings - Pre-Petition
Retained Earnings - Postpetition
Adjustments to Owner Equity (attach schedule)
Postpetition Contributions (Distributions) (Draws) (attach schedule)
NET OWNER EQUITY

TOTAL LIABILITIES AND OWNERS' EQUITY

* "Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                                                       FORM MOR-3
                                                                                                   6 of 27                                                                  (04/07)
                                              Case 19-11095-CSS                Doc 360       Filed 03/12/20         Page 7 of 27




In re : JRV Group USA LP                                                                                            Case No. 19-11095
                 Debtor                                                                                   Reporting Period: 01/01/20-01/31/20

                 STATUS OF POSTPETITION TAXES

The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.
Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
Attach photocopies of any tax returns filed during the reporting period.

                                                       Beginning         Amount                                                                         Ending
                                                         Tax            Withheld or         Amount                 Date                Check No.          Tax
                                                       Liability         Accrued             Paid                  Paid                 or EFT          Liability
Federal
Withholding                                                        0                                                                                $           -
FICA-Employee
FICA-Employer                                          Debtor did not incur any tax related liabilities during the Reporting Period.
Unemployment                                                                                                                                        $           -
Income                                                             0
Other:_________________
  Total Federal Taxes                                              0                                                                                $           -
State and Local
Withholding                                                        0                                                                                $           -
Sales                                                              0
Excise                                                             0
Unemployment                                                       0                                                                                $           -
Real Property                                                      0
Personal Property                                                  0
Other:_________________                                            0
  Total State and Local                                            0                                                                                $           -
Total Taxes                                                        0                                                                                $           -

(a) - Debtor has provided prior payroll tax withholding amounts to its prior payroll provider, The Platinum Group ("TPG"). Note: the Debtor has initiated litigation
against TPG regarding certain withholdings that have not been received by Federal and state taxing authorities.



                                                  SUMMARY OF UNPAID POSTPETITION DEBTS

Attach aged listing of accounts payable.

                                                                                                 Number of Days Past Due
                                                   Current             0-30             31-60          61-90                     Over 90           Total
Accounts Payable
Wages Payable
Taxes Payable                                                                 The re are no unpaid postpe tition de bts.
Rent/Leases-Building
Rent/Leases-Equipment
Secured Debt/Adequate Protection Payments
Professional Fees
Amounts Due to Insiders*
Other:
Total Postpetition Debts

(a) - As per above, Debtor has paid post-petition payroll taxes to its prior payroll provider. Debtor is currently in litigation with that provider in regards to
clarifying whether provider has (or intends to) forward such monies to taxing authorities. Debtor has received consent from Secured Creditor to pay such amounts
again if necessary.

*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                      7 of 27
Case 19-11095-CSS   Doc 360   Filed 03/12/20   Page 8 of 27
                                                                                                                                Case 19-11095-CSS             Doc 360          Filed 03/12/20    Page 9 of 27



In re : JRV Group USA LP                                                                                                                                EXHIBIT A Page 1 of 2 In Lieu of MOR-1
                Debtor
                                                                                                      CASH FLOW PROJECTIONS FOR THE 12 MONTH PERIOD: 5-14-19 through 1-31-20


                                                                Budget          Actual          Budget           Actual           Budget          Actual        Budget            Actual       Budget        Actual          Budget            Actual        Actual           Actual          Actual
                                                                Month           Month           Month            Month            Month           Month         Month             Month        Month         Month           Period            Month         Month            Month           Month
                                                               5/31/2019       5/31/2019       6/30/2019        6/30/2019        7/31/2019       7/31/2019     8/31/2019         8/31/2019    9/30/2019     9/30/2019     Thereafter (a)     10/31/2019    11/30/2019       12/31/2019       1/31/2020

Cash Beginning of Month                                                    0               0               0     1,579,388                   0    1,185,457                0      1,778,763      770,931      2,826,514        9,086,668       9,086,668     9,040,214        7,462,773       3,489,055

RECEIPTS
  CASH SALES
  ACCOUNTS RECEIVABLE
  LOANS AND ADVANCES (b)                                          1,037,401     1,631,119       2,163,828                            77,474         943,620                         625,261
  SALE OF ASSETS (c)                                                                                                              1,131,900         100,000     2,298,100           777,890     8,237,450     7,606,750          514,420         244,000      -269,580          118,500          65,500
  OTHER (d)                                                                                                                                                                           9,744                      24,452           78,834           5,657                         67,138         130,236
  -Transfer of Cash Balances- Pre-petition                                         98,692
    TOTAL RECEIPTS                                                1,037,401     1,729,811       2,163,828                   0     1,209,374       1,043,620     2,298,100         1,412,895     8,237,450     7,631,202          593,254         249,657      -269,580          185,638         195,736

DISBURSEMENTS
  NET PAYROLL (e)                                                   89,444         60,399         209,486          182,726          209,486         219,144       331,716           103,434       89,130       154,051           400,782          -7,872                0                0               0
  PAYROLL TAXES
  SALES, USE, AND OTHER TAXES                                                                                          508            2,500                        31,259            12,362                       8,900           50,000                         1,600
  INVENTORY PURCHASES
  RENT & UTILITIES                                                  17,492                        108,826           81,734          105,326          68,681       105,326            70,167       65,613         63,495           37,960          38,507           951            2,003                  0
  INSURANCE                                                                                         1,100                            50,000          25,556        80,000                         50,000                         100,000
  SELLING (TRANSPORT)                                                                                                                                                                23,730       76,000          7,720          116,000           2,730         1,350            3,600           3,600
  OTHER (ATTACH LIST)                                              928,747         90,024       1,121,915          128,964          149,561         132,058       261,368           155,453      207,024        136,881        2,484,077         126,408       405,466          387,285         302,005
  DIP LOAN REPAYMENT                                                                                                                                                                                                           3,200,000                                      3,200,000               0
  PROFESSIONAL FEES (f)                                                                           722,500                           642,500                       667,500                       1,315,000     1,000,000        2,670,000         136,338       876,629          566,467         348,632
  U.S. TRUSTEE FEES                                                   1,717                             0                            50,000           4,875        50,000                               0                        110,000                        21,865
  COURT COSTS
  TOTAL DISBURSEMENTS                                             1,037,401       150,423       2,163,828          393,931        1,209,374         450,314     1,527,169           365,144     1,802,768     1,371,047        9,168,820         296,112     1,307,861        4,159,356         654,238

NET CASH FLOW                                                              0    1,579,388                  0      -393,931                   0      593,306       770,931         1,047,751     6,434,682     6,260,155       -8,575,566         -46,454    -1,577,441       -3,973,718        -458,502
(RECEIPTS LESS DISBURSEMENTS)

Cash End of Month                                                          0    1,579,388                  0     1,185,457                   0    1,778,763       770,931         2,826,514     7,205,613     9,086,668          511,103       9,040,214     7,462,773        3,489,055       3,030,553

Cash End of Month Balance Details:
   East West Bank-Operating Account                                             1,578,244                          480,417                          247,845                       1,014,623                     676,927                          522,812     5,697,000        2,306,187       2,214,057      Exhibit B (page 1)
   East West Bank-Professional Fee Account                                              0                          694,980                        1,314,980                       1,314,980                     314,980                          178,642     1,657,012        1,090,545         741,872      Exhibit B (page 2)
   East West Bank-Utility Deposit Account                                               0                            9,870                            9,870                           9,870                       9,870                            9,870         9,870            9,870           9,870      Exhibit B (page 3)
   East West Bank-Tax Account                                                           0                                0                                0                               0                           0                                0             0                0               0      Exhibit B (page 4)
   East West Bank-Landlord Escrow Account                                               0                                0                           98,700                          98,700                      98,700                           98,700        98,700           82,263          64,563      Exhibit B (page 5)
   East West Bank-Buyer Deposit Escrow Account                                          0                                0                          100,000                         379,250                   7,986,000                        8,230,000             0                0               0      Exhibit B (page 6)
   Petty Cash Fund                                                                  1,144                              191                              191                             191                         191                              191           191              191             191
   East West Bank - Outstanding Checks                                                  0                                0                         7,177.38                           8,900                           0                                0             0                0               0
Total                                                                           1,579,388                        1,185,457                        1,778,763                       2,826,514                   9,086,668                        9,040,214     7,462,773        3,489,055       3,030,553

(a) - Thereafter column includes period from October 1st through estimated transfer to the Liquidation Trust.
(b) - Reflects approved Interim DIP Funding of $3.2 million.
(c) - Relates to Buyer Deposits of $100,000 in July and $279,250 in August, as required per the Ken Garff Automotive APA (dated July 26, 2019). August also includes the net sales proceeds of $498,640 from machinery &
equipment and parts auctions that were held during the week of 8/12/19. September reflects the Garff purchase price proceeds received at closing of $7.6 million. October relates to 11 additional dealer jeeps that were returned to the
Debtor and sold to Ken Garff Automotive. November reflects offsetting Asset Consultant Fee related to the September Garff sale proceeds. December reflects 4 returned dealer Jeeps that were sold to Garff for a net purchase price of
$98,500 plus one repurchased consumer Jeep sold to Garff for $20,000. January reflects 3 repurchased consumer Jeeps that were sold to Garff for a net purchase price of $65,500.
(d) - Debtor received refunds in August relating to post-petition property insurance coverage, State Compensation Insurance Fund and certain vendor refunds. Debtor received certain insurance premium refunds relating to its general liability and
medical insurance policies during September and October 2019. December reflects reimbursement from Garff for base rent and certain operating costs relating to the continued use of the Brickell facility. Debtor received an initial payment of
$130,000 in January 2020 from TPG relating to unpaid taxes. Debtor’s counsel is continuing to work with TPG’s counsel to try to finalize and recoup all unpaid taxes, interest and penalties.                                                                                                FORM IR-1          (4/07)
(e) - Actual Net Payroll for October reflects reimbursement from current payroll provider to adjust for certain duplicate ACH debits which were partially offset by monthly payroll and benefits for the Debtor's two remaining employees.
(f) - Certain professional fees totaling $2,928,068 were paid during the five months ended January 2020 pursuant to court approved fee applications (see MOR 1b for details).




                                                                                                                                                                   9 of 27
                                                                                                Case 19-11095-CSS              Doc 360        Filed 03/12/20        Page 10 of 27




In re : JRV Group USA LP                                                                                                                          EXHIBIT A Page 2 of 2 In Lieu of MOR-1
              Debtor
                                                                                             CASH FLOW PROJECTIONS FOR THE 12 MONTH PERIOD: 5-14-19 through 1-31-20


                                                                          Budget       Actual        Budget      Actual        Budget       Actual       Budget      Actual       Budget       Actual         Budget          Actual     Actual     Actual       Actual
                                                                          Month        Month         Month       Month         Month        Month        Month       Month        Month        Month          Period          Month      Month      Month        Month
                                                                         5/31/2019    5/31/2019     6/30/2019   6/30/2019     7/31/2019    7/31/2019    8/31/2019   8/31/2019    9/30/2019    9/30/2019      Thereafter     10/31/2019 11/30/2019 12/31/2019    1/31/2020


OTHER DISBURSEMENTS
  Utilities Deposit (a)                                                           0                    34,985       (a)                0                        0                         0                             0
  Security                                                                   63,504       65,016       84,672        63,504       56,730       65,124      56,730       56,448       56,448       43,344           48,384        51,408         0          0            0
  Contingency (b)                                                            25,000                    25,000           380       25,000        6,191      25,000       39,055       25,000       13,502           75,000        12,940       161        430           40
  Repurchase Costs (c)                                                      790,000                   790,000                          0                        0                                               2,125,000                 342,186    311,918      256,124
  Other Disposition Costs                                                    11,000         1,578      10,000        18,202        5,000          974       5,000          615       10,000
  Tax Return Preparation                                                                               25,000                          0                   25,000                    15,000        8,474           20,000                   4,500      2,820            0
  Adequate Assurance / Interest Payments (Pre-Petition Loans)                28,854       23,077       28,525        31,242       29,476       28,141      29,476       28,141       27,233       27,233           83,516        28,141    27,233     28,141       28,141
  Adequate Assurance / Interest Payments (Net DIP Borrowings)                 5,389                    26,234        14,385       28,355       18,075      22,662       22,383       25,343       25,333           26,178        26,178    25,333     20,267            0
  401k Wind-down                                                                                        2,500                          0                    2,500                     2,500                         2,500                                375            0
  Facilities Clean-up: Product, Waste & Other (d)                                                      90,000           882            0       11,350      90,000        8,698       25,000       14,082           36,000         1,963         0     17,208       17,700
  Other Reimbursable Costs (e)                                                5,000           354       5,000           369        5,000        2,204       5,000          113       20,500        4,912           67,500         5,777     6,052      6,126            0




   TOTAL DISBURSEMENTS                                                      928,747       90,024    1,121,915      128,964      149,561       132,058     261,368      155,453      207,024      136,881        2,484,077       126,408   405,466    387,285      302,005


   (a) - Pursuant to the court approved Utility Order, $9,870 has been transferred to the utility escrow account as noted on Exhibit B (page 3 of 6).
   (b) - August expenditures relate to publication costs for claims bar date notice ($26,000), BMC services not subject to court approval ($12,800) and bank fees. September includes equipment purchases ($8,300)
   and certain dealer settlements for approximately $5,000. October reflects BMC services not subject to court approval ($10,100) and certain other asset disposition costs. November includes certain payroll service
   fees of $161. December reflects bank fees ($45) and payroll service fees ($385). January reflects bank fees ($40).
   (c) - Pursuant to the court approved order authorizing the repurchase of certain recalled consumer Jeeps, 4 consumer Jeeps were repurchased in November 2019, 4 consumer Jeeps were repurchased in December 2019 and 4 consumer Jeeps
   were repurchased in January 2020.

   (d) - Pursuant to the court approved stipulation between the Debtor and Pro Enterprises LLC, certain monies were transferred to the Landlord escrow account, as noted on Exhibit B (page 5 of 6). August expenditures relate to
   final subcontractor billing for the close-out of the Jasmine facility. September payments relate to certain subcontractor close-out costs at the Brickell and Burgundy locations. October reflects certain inventory destruction and
   additional Brickell close-out costs. December reflects payment of certain other close-out costs, including additional Brickell and Burgundy clean-up costs incurred by GHD Services and its subcontractor. January reflects final
   payment to GHD for Brickell and Burgundy clean-up and close-out costs.
   (e) - Relates to certain accounting and operations consultant fees.                                                                                                                                                                                         FORM IR-1




                                                                                                                                       10 of 27
                 Case 19-11095-CSS         Doc 360       Filed 03/12/20   Page 11 of 27
JRV Group USA LP
Bank Reconciliation - East West Bank Operating Account        3356
01.31.2020
                              EXHIBIT B Page 1 of 6

Bank Balance 01.31.2020                                          2,214,056.87

Outstanding Checks

                                                                          0.00

Adjusted Balance 01.31.2020                                                       2,214,056.87


General Ledger Balance 01.31.2020                                2,214,056.87

Adjustments

                                                                          0.00
Adjustments                                                               0.00

Ending Adjusted General Ledger Balance 01.31.2020                                 2,214,056.87 NOTE A
                                                                                          0.00
NOTE A: Excludes petty cash of $190.74




                                                 11 of 27
Case 19-11095-CSS   Doc 360   Filed 03/12/20   Page 12 of 27
Case 19-11095-CSS   Doc 360   Filed 03/12/20   Page 13 of 27
Case 19-11095-CSS   Doc 360   Filed 03/12/20   Page 14 of 27
Case 19-11095-CSS   Doc 360   Filed 03/12/20   Page 15 of 27
                 Case 19-11095-CSS         Doc 360        Filed 03/12/20    Page 16 of 27
JRV Group USA LP
Bank Reconciliation - East West Bank Buyers Deposit Escrow Account          3832
01.31.2020
                              EXHIBIT B Page 6 of 6

Bank Balance 01.31.2020                                              0.00

Outstanding Checks



Adjusted Balance 01.31.2020                                                           0.00


General Ledger Balance 01.31.2020                                    0.00

Adjustments

                                                                     0.00
Adjustments                                                          0.00

Ending Adjusted General Ledger Balance 01.31.2020                                     0.00




                                                    16 of 27
Case 19-11095-CSS   Doc 360   Filed 03/12/20   Page 17 of 27
Case 19-11095-CSS   Doc 360   Filed 03/12/20   Page 18 of 27
Case 19-11095-CSS   Doc 360   Filed 03/12/20   Page 19 of 27
Case 19-11095-CSS   Doc 360   Filed 03/12/20   Page 20 of 27
Case 19-11095-CSS   Doc 360   Filed 03/12/20   Page 21 of 27
Case 19-11095-CSS   Doc 360   Filed 03/12/20   Page 22 of 27
Case 19-11095-CSS   Doc 360   Filed 03/12/20   Page 23 of 27
Case 19-11095-CSS   Doc 360   Filed 03/12/20   Page 24 of 27
Case 19-11095-CSS   Doc 360   Filed 03/12/20   Page 25 of 27
        Case 19-11095-CSS       Doc 360   Filed 03/12/20       Page 26 of 27




JRV Group USA LP
CONSOLIDATED INCOME STATEMENT
Unaudited
                         EXHIBIT E Page 1 of 1


                                                                     Cumulative
                                               January 2020       (Petition to Date)

Sales                                                    -               7,986,000

Cost of Goods Sold                                       -             15,615,466

Gross Profit                                             -              (7,629,466)

Salary and wages                                                           598,253
Employee benefits                                       -                   64,371
Rent and utilities                                      -                  325,820
Depreciation and amortization                           -                  516,271
Professional Fees                                   348,632              2,928,068
Travel and transport                                    -                    1,925
Security service                                        -                  344,844
Other operating costs                               301,667              1,745,238
Interest expense                                     28,141                401,445
Operating expenses                                  678,441              6,926,235

Income (Loss) from Operations                      (678,441)           (14,555,701)

Other Income (Charges)                              195,736             (3,486,768)

Income (Loss) Before Income Tax                    (482,705)           (18,042,469)

Provision for Income Tax-current                         -                      -

Net Income (Loss)                                  (482,705)           (18,042,469)




                                    26 of 27
             Case 19-11095-CSS            Doc 360   Filed 03/12/20    Page 27 of 27
JRV Group USA LP
CONSOLIDATED BALANCE SHEET
Unaudited
                      EXHIBIT F Page 1 of 1
                                                          1/31/2020          5/13/2019
ASSETS
Current Assets
Cash                                                      3,030,553             98,692
Receivables Jeeps                                         2,826,601          2,826,601
Receivables Best Time                                       395,000            395,000
Receivables Related                                          20,074             20,074
Inventory                                                   288,000         15,903,466
Prepaid Expenses                                            156,740            367,101
Other Current Assets                                         14,910             18,056
Total Current Assets                                      6,731,878         19,628,990

Property, Plant and Equipment
Furniture, Fixtures and Equipment                               -            3,196,501
Construction in progress                                        -              277,714
Accumulated Depreciation                                        -             (463,361)
Property, Plant and Equipment-Net                               -            3,010,854
Other Assets
Intercompany Receivables                                  6,744,860          6,744,860
Investment in Best RV                                       600,000            600,000
Other Assets                                                 15,197          2,240,085
Total Noncurrent Assets                                   7,360,057          9,584,945
TOTAL ASSETS                                             14,091,936         32,224,789

LIABILITIES AND PARTNERS' CAPITAL

LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
Current Liabilities
Accounts Payable                                          1,112,937          1,112,937
Accrued Liabilities                                       1,484,282          1,574,666
Loan to EHG Germany                                       9,039,479          9,039,479
Short Term Loan- Corner Flag LLC                            490,000            490,000
Miscellaneous Payable                                     1,500,000          1,500,000
Short Term Loan-JRV Group Holding USA LP                  2,965,000          2,965,000
                                                         16,591,697         16,682,082

Noncurrent Liabilities
Intercompany Payables-Due to EHG NA                      14,687,085         14,687,085
Loan from German bank - LBBW                             23,000,000         23,000,000
                                                         37,687,085         37,687,085

Total Liabilities                                        54,278,782         54,369,167

Partners' Capital (deficit)
Partners' Capital, beginning                         (22,144,378)          (11,411,016)
Net income <loss> for the period                     (18,042,469)          (10,733,361)
Total Partners' Capital (deficit)                    (40,186,846)          (22,144,377)

Total Liabilities and Partners' Capital                  14,091,936         32,224,789


                                              27 of 27
